Title: From John Quincy Adams to George Washington Adams, 4 December 1826
From: Adams, John Quincy
To: Adams, George Washington


				N. 31.
					My dear George
					Washington 4 December 1826.
				
				I received yesterday your Letter of the 18th. ulto. enclosing four more copies of Mr Whitney’s funeral Discourse, and all under a cover Post marked, Boston 29. November—This Post-mark was almost as pleasing to me as your Letter itself because it assured me that my failure to receive from you a Letter of that date was not occasioned by inability proceeding from the state of your health—I am still waiting for the Account to the 1st. of October, which in your short note of 14. October, you promised to send on “to morrow”.Your observations upon the projected Railways are judicious, but they seem not to have brought you to a decided state of mind, upon the question as it will come before the Legislature on the Report of your Committee—I take this occasion therefore to advise you on this as well as upon other subjects, upon which you are to vote, to pursue all your enquires with reference to a decision—Some men creep into popularity by always halting between two opinions—So do not you.President Kirkland wrote to my brother, requesting to see that part of my father’s Diary in the year 1765. which mentions his being engaged by the Town of Boston, to appear before the Governor and Council, I think on the affair of the Stamp act—I have answered that the manuscript was in your hands and that I would request you ,to let Dr. Kirkland see it—But take most especial care not to part with it, unless you have already copied it—Shew it to the Dr. if he wishes but let it not go from you.
				
					J. Q. A.
				
				
			